Exhibit 10.1
CLINICAL TRIALS OF THE AMERICAS, INC.
210 WALFORD WAY
CARY, NORTH CAROLINA 27519
(919) 414-1458


April 6, 2009


Mr. Oren Rosenfeld, CEO
Next Fuel, Inc.
1055 Westlakes Drive
Suite 300
Berwyn, PA 19312


 
Re:
Binding Letter of Intent between Clinical Trials of the Americas, Inc. and Next
Fuel, Inc.



Dear Mr. Rosenfeld:


This letter sets forth our binding letter of intent (“Letter of Intent”) among
Clinical Trials of the Americas, Inc., a Nevada corporation (“Clinical Trials”)
and Next Fuel, Inc., a Delaware corporation (“Next Fuel”) and in connection
therewith, the purchase  of shares of Clinical Trials by  Next Fuel representing
approximately 75% of the outstanding shares of common stock on a fully diluted
basis (the “Transaction”), subject to the terms of a definitive share purchase
agreement to be negotiated and executed by the parties.


The proposed terms of the Transaction are as follows:


1.           Definitive Agreement.  Consummation of the Transaction as
contemplated hereby will be subject to the negotiation and execution of a
mutually satisfactory definitive share purchase agreement (the “Definitive
Agreement”), setting forth the specific terms and conditions of the stock
purchase transaction proposed hereby.  The execution of the Definitive Agreement
by both parties is subject to approval by the Board of Directors of both
parties, approval by the shareholders of Next Fuel, if required, and the
completion by Next Fuel of a satisfactory review of the legal, financial and
business condition and prospects of Clinical Trials.  The parties will use their
reasonable best efforts to negotiate in good faith the Definitive Agreement,
which will contain, among other standard terms and conditions, the following
provisions:


(a)  
In consideration for the payment of $300,000, Clinical Trials will issue shares
of its common stock to Next Fuel in an amount to be agreed upon based upon an
approximate 75% of Clinical Trials’ issued and outstanding shares at the time of
the issuance.

(b)  
The resignation of the officers and directors of Clinical Trials effective
immediately after the closing of the Transaction, with such vacancies filled by
the nominees of Next Fuel.

(c)  
Any necessary third-party consents shall be obtained prior to Closing, including
but not limited to any consents required to be obtained from Clinical Trials’,
Next Fuel’s lenders, creditors, vendors and lessors.

(d)  
There shall be no Clinical Trials Common Stock Equivalents outstanding
immediately before the Transaction.  For purposes of the foregoing, "Clinical
Trials Common Stock Equivalents" shall mean any subscriptions, warrants, options
or other rights or commitments of any character to subscribe for or purchase
from the Clinical Trials, or obligating Clinical Trials to issue, any shares of
any class of the capital stock of Clinical Trials or any securities convertible
into or exchangeable for such shares, in each case, other than as required under
the Definitive Agreement.

(e)  
Next Fuel shall be reasonably satisfied with the accounting treatment of the
Transaction for accounting and financial statement purposes.




--------------------------------------------------------------------------------


 
2.           Conduct of Business.  Prior to the execution of a Definitive
Agreement and the closing of the Transaction, Clinical Trials will conduct its
operations in the ordinary course consistent with past practice and will not
issue any capital stock or grant any options with respect to its capital stock,
nor will Clinical Trials make any distributions, dividends or other payments to
any affiliate or shareholders.


3.           Public Announcements.  Neither party will make any public
disclosure concerning the matters set forth in this letter of intent or the
negotiation of the proposed Transaction without the prior written consent of the
other party, which consent shall not be unreasonably withheld.  If and when
either party desires to make such public disclosure, after receiving such prior
written consent, the disclosing party will give the other party an opportunity
to review and comment on any such disclosure in advance of public
release.  Notwithstanding the above, to the extent that either party is advised
by counsel that disclosure of the matters set forth in this letter of intent is
required by applicable securities laws or to the extent that such disclosure is
ordered by a court of competent jurisdiction or is otherwise required by law,
then such disclosing party will provide the other party, if reasonably possible
under the circumstances, prior notice of such disclosure as well as an
opportunity to review and comment on such disclosure in advance of the public
release.


4.           Due Diligence; Confidentiality Agreement.  Each party and its
representatives, officers, employees and advisors, including accountants and
legal advisors, will provide the other party and its representatives, officers,
employees and advisors, including accountants and legal advisors, with all
information, books, records and property (collectively, “Transaction
Information”) that such other party reasonably considers necessary or
appropriate in connection with its due diligence inquiry.  Each party agrees to
make available to the other party such officers, employees, consultants,
advisors and others as reasonably requested by the other party for meetings,
visits, questions and discussions concerning each other and the
Transaction.  Each of the parties will use its reasonable best efforts to
maintain the confidentiality of the Transaction Information, unless all or part
of the Transaction Information is required to be disclosed by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction.  Each party will have until 12:00PM Eastern standard
time on September 10, 2008 (the “Due Diligence Review Period”) to complete their
initial due diligence review of the respective documents, unless the Definitive
Agreement specifies a different deadline for completion of such due diligence
review.  Due to the commercially sensitive nature of the Transaction
Information, promptly following the execution of this Letter of Intent, Clinical
Trials shall cause any of its directors, representatives, officers, employees
and advisors, including accountants and legal advisors, who receive Transaction
Information to enter into a confidentiality agreement in form and substance
reasonably satisfactory to Next Fuel.


5.           Board Appointment.  In anticipation of the change of control, Peter
Coker shall be appointed to the board of directors of Clinical Trials as of the
date hereof.



--------------------------------------------------------------------------------


 
6.           Exclusivity.  In consideration for the mutual covenants and
agreements contained herein, until the earlier of the closing of the Transaction
or termination of this letter of intent in accordance with its terms, Clinical
Trials, its officers, directors, employees, shareholders and other
representatives will not, and will not permit any of their respective affiliates
to, directly or indirectly, solicit, discuss, accept, approve, respond to or
encourage (including by way of furnishing information) any inquiries or
proposals relating to, or engage in any negotiations with any third party with
respect to any transaction similar to the Transaction or any transaction
involving the transfer of a significant or controlling interest in the assets or
capital stock of Clinical Trials, including, but not limited to, a merger,
acquisition, strategic investment or similar transaction (“Acquisition
Proposal”).  The Clinical Trials and its officers or their respective affiliates
will immediately notify Next Fuel in writing of the receipt of any third party
inquiry or proposal relating to an Acquisition Proposal and will provide Next
Fuel with copies of any such notice inquiry or proposal.  Notwithstanding the
foregoing, nothing in this Section 5 will be construed as prohibiting the board
of directors of Clinical Trials from (a) making any disclosure required by
applicable law to its shareholders; or (b) responding to any unsolicited
proposal or inquiry to Clinical Trials (other than an Acquisition Proposal by a
third party) by advising the person making such proposal or inquiry of the terms
of this Section 5.


7.           Termination.  This letter of intent may be terminated (a) by mutual
written consent of the parties hereto, (b) by either party (i) after 5:00 p.m.
Eastern standard time on July 31, 2009 if a Definitive Agreement is not executed
and delivered by the parties prior to such time, (ii) if the Transaction is
enjoined by a court or any governmental body (including if consummation of the
Transaction is enjoined pending approval by the shareholders of Next Fuel), (c)
by Next Fuel, if Next Fuel is not satisfied with the results of its due
diligence investigation of the Clinical Trials in its sole and absolute
discretion.


8.           No Brokers.   Each party represents and warrants to the other that
there are no brokers or finders entitled to any compensation with respect to the
execution of this Letter of Intent, and each agrees to indemnify and hold the
other harmless from and against any expenses or damages incurred as a result of
a breach of this representation and warranty.


9.           Expenses.  Each of the parties will be responsible for its own
expenses in connection with the Transaction, including fees and expenses of
legal, accounting and financial advisors.


10.           Choice of Law.  This Letter of Intent shall be governed by and
construed in accordance with the internal substantive laws of the State of
Nevada.


11.           Compliance with the Securities Laws.  Next Fuel acknowledges that
it and its officers, directors, shareholders and employees and other
representatives may, in connection with their consideration of the proposed
Transaction, come into possession of material non-public information about
Clinical Trials.  Accordingly, Next Fuel will use its best efforts to ensure
that none of its officers, directors, shareholders and employees or other
representatives will trade (or cause or encourage any third party to trade) in
any of the securities which they will receive as a result of the Transaction
while in possession of any such material, non-public information.  Clinical
Trials acknowledges that it and its officers, directors, shareholders and
employees and other representatives may, in connection with their consideration
of the proposed Transaction, come into possession of material non-public
information about NextFuel and its respective affiliates.  Accordingly, Clinical
Trials will use its best efforts to ensure that none of its officers, directors,
shareholders and employees or other representatives will trade (or cause or
encourage any third party to trade) in any of the securities which they will
receive as a result of the Transaction while in possession of any such material,
non-public information.



--------------------------------------------------------------------------------


 
12.           Counterparts.  This letter of intent maybe executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Fax copies of signatures
shall be treated as originals for all purposes.


 
13.           Effect.  This letter of intent is a binding contract between the
parties, and contains the entire agreement by and among the parties to date with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, oral or written, with respect to such matters.
 



--------------------------------------------------------------------------------





 
This letter of intent will terminate at 5:00 p.m. Eastern standard time on April
10, 2009 unless it has been duly executed by or on behalf of the Parties prior
to such time.


Very truly yours,


CLINICAL TRIALS OF THE AMERICAS, INC.


By:                                                                                                                               
Name:         John Cline
Title:           President
 
Agreed and Accepted:


NEXT FUEL, INC.


By:  /s/  Oren Rosenfeld        
Name:      Oren Rosenfeld
Title:        Chief Executive Office